                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 TRACY NIXON,                                     §
                                                  §
                  Plaintiff,                      §
                                                  §
 v.                                               §      Civil Action No. 3:19-CV-1544-L
                                                  §
 MARY BROWN, Judge; KEN PAXTON,                   §
 The Attorney General of the State of             §
 Texas; and KIMBERLYN RHYNES,                     §
                                                  §
                  Defendants.                     §

                          MEMORANDUM OPINION AND ORDER

       Before the court is Plaintiff Tracy Nixon’s (“Plaintiff”) Ex Parte Motion for Temporary

Restraining Order (Doc. 6), filed July 5, 2019. Plaintiff moves the court to enjoin the enforcement

of a state court order, issued by Judge Mary Brown, that requires Plaintiff to pay a child support

and medical support obligation. Plaintiff, furthermore, asks the court to enjoin the defendants from

placing a lien against her.

       The court determines Plaintiff’s Ex Parte Motion for Temporary Restraining Order (Doc.

6) should be dismissed without prejudice because it does not have subject matter jurisdiction under

the Rooker-Feldman doctrine or the Anti-Injunction Act. The Rooker-Feldman doctrine applies to

“cases brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus., 544 U.S. 280, 284 (2005).

The Rooker-Feldman doctrine derives from two Supreme Court cases: District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),

and bars a district court from exercising subject matter jurisdiction when the federal plaintiff seeks

to overturn a state judgment. See Exxon Mobil Corp., 544 U.S. at 291. In this case, the doctrine

Memorandum Opinion and Order – Page 1
applies because Plaintiff seeks to overturn a state judgment requiring her to pay child support and

medical support obligations. The court, therefore, lacks subject matter jurisdiction to provide the

requested relief.

       The Anti-Injunction Act similarly prohibits federal courts from interfering with

proceedings in state court. Health Net, Inc. v. Wooley, 534 F.3d 487, 493 (5th Cir. 2008). The

statute states that “[a] court of the United States may not grant an injunction to stay proceedings

in a State court except as expressly authorized by Act of Congress, or where necessary in aid of its

jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. Here, as stated, Plaintiff

requests the court to enjoin the enforcement of a valid state judgment, rather than appeal it in a

Texas court. See Knoles v. Wells Fargo Bank, N.A., 513 F. App’x. 414, 416 (5th Cir. 2013).

       For the reasons herein stated, the court denies Plaintiff’s Ex Parte Motion for Temporary

Restraining Order (Doc. 6) and dismisses without prejudice this action for lack of subject matter

jurisdiction. As Plaintiff’s Complaint (Doc. 9) solely seeks a declaratory judgment from the court

identical to the relief sought in the Ex Parte Motion for Temporary Restraining Order, the court

directs the clerk to terminate this action.

       It is so ordered this 9th day of July, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Memorandum Opinion and Order – Page 2
